The Honorable Bobby L. Glover State Senator P.O. Box 1 Carlisle, AR 72024
Dear Senator Glover:
I am writing in response to your request for an opinion on the following question:
  Would a video game of chance that simulates an electronic slot machine which has a bill acceptor but does not have an automatic money pay off mechanism and does not require a Federal Gaming Stamp, be considered a legal coin operated amusement device under Arkansas law if no cash or cash prizes are awarded?
RESPONSE
The issues presented by this question are implicated in the case of Statev. 26 Gaming Machines (Sebastian County Circuit Court No. CIV 2002-387), which is currently on appeal to the Arkansas Supreme Court (No. 03-173). In recognition of the judiciary's independent constitutional role, it has long been the Attorney General's policy, as an officer in the executive branch of government, to refrain from rendering opinions on matters that are pending before the courts for determination. Additionally, because this office represents the State in the appeal of this case, I believe that it would be inappropriate for me to issue an opinion on issues relating to the pending dispute.
I am thus unable at this time to render an opinion in response to your question. The issues you have raised are properly before the judicial branch to be resolved in that forum.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh